Judge Underwood
delivered the opinion of the Court.
The judgment rendered in this case; is erroneous, for the following reasons. '
1st. There is no evidence that Lansdale was pay-' mastef to the Regiment. See the case of Helm vs. Haycraft, II. Litt. 171.
2d. Judgment has been rendered against the sheriff and others, for the full amount of the militia fines, put into his hands for collection. If he is tnade to account for the whole, with or without deduction for delinquencies, his commission for collection, should have been allowed him, and deducted from the amount of the claims, or fines, placed in his hands for collection.
3d. Fines are collectable in notes, on the bank of the commonwealth of Kentucky. See 3d sec. of ah act, approved, January 6th, 1825. Session acts of 1824, p. 106. Judgment should therefore be rendered, payable in the notes of the bank of the commonwealth, according to the provisions of an act, passed, January 25th, 1827.
Semple, Haggin and Loughborough, for appellants.
For the reasons aforesaid, the judgment is reversed and set aside, and the cause remanded for new proceedings, in conformity with this opinion. plaintiffs in error must recover their cdsts.